     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.768 Page 1 of 22



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    NEIGHBORHOOD MARKET                            Case No.: 20-CV-1124 JLS (WVG)
      ASSOCIATION, INC., and VAPIN’ THE
12
      619,                                           ORDER (1) DENYING PLAINTIFFS’
13                                     Plaintiffs,   MOTION FOR PRELIMINARY
                                                     INJUNCTION AND (2) GRANTING
14    v.                                             DEFENDANT’S MOTION TO
15                                                   DISMISS
      COUNTY OF SAN DIEGO,
16                                   Defendant.      (ECF Nos. 4, 12)
17
18
19          This Order addresses the constitutionality of a county ordinance that permanently
20    bans the sale of flavored smoking products and temporarily bans the sale of electronic
21    smoking devices in San Diego County. Specifically before the Court are Plaintiffs
22    Neighborhood Market Association, Inc. and Vapin’ the 619’s (collectively, “Plaintiffs”)
23    Motion for Preliminary Injunction (“Mot.,” ECF. No. 4) and Defendant County of San
24    Diego’s (“Defendant” or “County”) Motion to Dismiss Plaintiffs’ Complaint (“MTD,”
25    ECF No. 12). Also before the Court is the brief of Medical and Public Health Amici Curiae
26    filed in Opposition to Plaintiffs’ Motion for Preliminary Injunction (“Amici Br.,” ECF No.
27    17). The Court took these matters under submission without oral argument pursuant to
28    Civil Local Rule 7.1(d)(1). See ECF No. 29. Having carefully considered the Parties’

                                                1
                                                                             20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.769 Page 2 of 22



 1    pleadings, evidence, arguments, and the applicable law, the Court DENIES Plaintiffs’
 2    Motion for Preliminary Injunction and GRANTS Defendant’s Motion to Dismiss, as
 3    follows.
 4                                         BACKGROUND
 5          On January 28, 2020, the San Diego County Board of Supervisors adopted
 6    Regulatory Code Ordinance Number 10647 (the “Ordinance”), which was enacted on
 7    February 27, 2020 and became effective on July 1, 2020. See generally San Diego County,
 8    Cal., Code of Regulatory Ordinances, tit. 3, div. 2, ch. 8.8, §§ 32.871–32.895 (2020). The
 9    Ordinance (1) permanently prohibits the sale or distribution of flavored smoking products
10    within San Diego County and (2) temporarily prohibits the sale or distribution of electronic
11    smoking devices within San Diego County for a period of one year. See generally id.
12    Plaintiffs seek to enjoin the County from enforcing both provisions of the Ordinance. See
13    generally Mot.
14          First, the Ordinance prohibits the sale of certain tobacco products. The Ordinance
15    bans “the sale or distribution of all flavored smoking products . . . in the unincorporated
16    area of the County.” San Diego County, Cal., Code of Regulatory Ordinances, tit. 3, div.
17    2, ch. 8.8, § 32.883(a) (2020). A “flavored smoking product” is defined as:
18                 [A] product containing, made, or derived from tobacco or
                   nicotine that is intended for smoking, and that emits a taste or
19
                   smell, other than the taste or smell of tobacco, including, but not
20                 limited to, any taste or smell relating to fruit, menthol, mint,
                   wintergreen, chocolate, cocoa, vanilla, honey, candy, dessert,
21
                   alcoholic beverage, herb, or spice.
22
23    Id. § 32.882(b). The ban exempts shisha, which is “a flavored smoking product that is
24    traditionally mixed with molasses, honey, fruit pulp, or dried fruits and is sold for use in a
25    water pipe known as a hookah.” Id. § 32.872(b). Additionally, the prohibition on the sale
26    of flavored smoking products does not apply to “a product that has been approved by the
27    Food and Drug Administration for sale as a tobacco cessation product or for other
28    ///

                                                 2
                                                                                 20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.770 Page 3 of 22



 1    therapeutic purposes, where the product is marketed and sold solely for such an approved
 2    purpose.” Id. § 32.883(c).
 3          The Ordinance was enacted to combat the health risks associated with youth tobacco
 4    consumption. See generally id. § 32.881(a)–(g). The 2019 National Youth Tobacco
 5    Survey conducted by the Centers for Disease Control and Prevention (“CDC”) and the
 6    Food and Drug Administration (“FDA”) “showed that more than 5 million U.S. middle and
 7    high school students reported current e-cigarette use . . . [and] 27.5 percent of high school
 8    students reported current e-cigarette use, a percentage that has increased dramatically since
 9    2018.” Id. § 32.881(c). The County found that “[f]lavors, such as fruit, menthol, mint,
10    candy, or dessert, hide the harshness of nicotine, making initiation of nicotine use easier
11    among youth.” Id. § 32.881(d). The County also was concerned with underage purchasers
12    having access to tobacco products. The 2018 Young Adult Tobacco Purchase Survey
13    “showed that tobacco and vape shops made sales to underage decoys 49.8 percent of the
14    time, twice the rate of any other category of retailer.” Id. § 32.881(g).
15          Second, the Ordinance temporarily banned, for a period of one year, the “sale or
16    distribution of an electronic smoking device . . . .” Id. § 32.893(a). An “Electronic
17    Smoking Device” is defined as:
18                 [A]n electronic and/or battery-operated device, which can be
                   used to deliver an inhaled dose of nicotine or other substances
19
                   whether manufactured, distributed, marketed, or sold as an
20                 electronic cigarette, an electronic cigar, an electronic cigarillo,
                   an electronic pipe, or any other product name or descriptor.
21
22
23    Id. § 32.892(b). Like the flavored smoking products sales ban, the temporary prohibition
24    on the sale of electronic smoking devices does not apply to “any product that the Food and
25    Drug Administration has either granted premarket approval, or approved for use as a
26    tobacco cessation product or for other therapeutic purposes where the product is marketed
27    and sold solely for such an approved purpose.” Id. The ban on the sale of electronic
28    smoking devices expired on February 28, 2021. Id. § 32.893(a).

                                                 3
                                                                                  20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.771 Page 4 of 22



 1           The San Diego County Board of Supervisors was motivated to adopt the temporary
 2    ban on electronic smoking devices because the “long-term health consequences of
 3    electronic smoking devices are unclear, but evidence is mounting that there are serious
 4    risks.” Id. § 32.891(d). Among the suspected health risks is an illness called e-cigarette
 5    or vaping product use-associated lung injury (“EVALI”), which “has led to hospitalizations
 6    and deaths nationwide . . . . There have been 41 confirmed or probable EVALI cases in
 7    San Diego County as of December 18, 2019.”                Id. § 32.892(g).   The County was
 8    particularly concerned with youth use of electronic smoking devices, which has increased
 9    since 2018. Id. § 32.892(f). Additionally, the FDA has not approved e-cigarettes as an aid
10    to quit smoking, and “[s]tudies indicate no evidence of definitive long-term efficacy of e-
11    cigarettes as a cessation aid . . . .” Id. § 32.891(c).
12           Plaintiff Neighborhood Market Association, Inc. (“NMA”) is a nonprofit industry
13    trade association whose members consist of tobacco retailers, wholesalers, and
14    manufacturers located in the unincorporated areas of San Diego County. Complaint
15    (“Compl.”) ¶ 23, ECF No. 1. Plaintiff Vapin’ the 619 is a vapor tobacco products retailer
16    in San Diego County and an NMA member. Id. ¶ 24. Plaintiffs contend that if the
17    Ordinance is not enjoined, they will suffer “severe financial impact and the resulting,
18    inevitable financial ruin of their businesses.” Mot. at 16. Plaintiffs allege that as a result
19    of the Ordinance and the added strain of COVID-19, Plaintiffs “will never be able to fully
20    re-open their businesses or retain their employees.” Id.
21                                    PROCEDURAL HISTORY
22           On June 19, 2020, Plaintiffs filed their Complaint seeking declaratory and injunctive
23    relief against the County. See generally Compl. On June 29, 2020, Plaintiffs filed their
24    Motion for a Preliminary Injunction. See generally Mot. The County filed its Response in
25    Opposition to Plaintiffs’ Motion (“Opp’n,” ECF. No. 11), and Plaintiffs filed a Reply in
26    support of their Motion (“Reply,” ECF No. 13). This action was originally assigned to the
27    Honorable Marilyn L. Huff, but the action was transferred to this Court on August 3, 2020,
28    when Judge Huff recused herself. See generally ECF No. 14. On August 3, 2020, the

                                                   4
                                                                                   20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.772 Page 5 of 22



 1    County filed its Motion to Dismiss for Failure to State a Claim. See generally MTD.
 2    Plaintiffs filed a Response in Opposition to the County’s Motion (ECF No. 21), and the
 3    County filed a Reply in support of its Motion to Dismiss (ECF No. 23).
 4          On July 9, 2020, R.J. Reynolds Tobacco Company, R.J. Reynolds Vapor Company,
 5    and Santa Fe Natural Tobacco Company, Inc. (“R.J. Reynolds Plaintiffs”) filed a complaint
 6    seeking declaratory and injunctive relief against the County based on the same Ordinance.
 7    See R.J. Reynolds Tobacco Company v. County of San Diego, Case No. 3:20-cv-01290-
 8    JLS-WVG. R.J. Reynolds Plaintiffs filed a notice of related case and requested that the
 9    action be transferred to this Court. See generally 20cv1290, ECF No. 4. The case was
10    transferred pursuant to the low-number rule on July 16, 2020 (see 20cv1290, ECF No. 5),
11    and was reassigned to this Court on August 4, 2020 alongside the present action (see
12    20cv1290, ECF No. 18).
13          On August 28, 2020, California Governor Gavin Newsom approved California
14    Senate Bill 793 (“S.B. 793”), which prohibits the sale of flavored tobacco products or
15    tobacco product flavor enhancers in California. See generally S.B. 793, Act of Aug. 28,
16    2020, 2020 Cal. Legis. Serv. ch. 34 (to be codified at Cal. Health & Safety Code
17    § 104559.5). The Court requested supplemental briefing on the impact of S.B. 793 on
18    Plaintiffs’ present claims related to the Ordinance. See ECF No. 22. Plaintiffs filed a
19    supplemental brief on October 15, 2020, and the County filed a response on October 22,
20    2020. ECF Nos. 24, 25. A referendum challenging S.B. 793 has suspended the operation
21    of the statewide flavored tobacco products sales ban unless and until it is approved by a
22    majority of voters in the November 8, 2022 election. See Cal. Sec. of State, Nov. 8, 2022
23    Qualified Statewide Ballot Measures, at             https://www.sos.ca.gov/elections/ballot-
24    measures/qualified-ballot-measures (last visited Mar. 19, 2021). Because S.B. 793 is not
25    currently in effect, the Court will not examine the effect of the state statute on the present
26    action.
27    ///
28    ///

                                                 5
                                                                                 20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.773 Page 6 of 22



 1                         MOTION FOR PRELIMINARY INJUNCTION1
 2           Plaintiffs request that the Court preliminarily enjoin Defendant from enforcing the
 3    San Diego County flavored smoking products and electronic smoking device sales ban.
 4    Mot. at 19. Plaintiffs argue the Ordinance is unconstitutional because it is expressly and
 5    impliedly preempted by the Family Smoking Prevention and Tobacco Control Act
 6    (“FSPTCA”).
 7    I.     Legal Standard
 8           A preliminary injunction is an equitable remedy aimed at preserving the status quo
 9    and preventing the occurrence of irreparable harm during the course of litigation. See Fed.
10    R. Civ. P. 65. “A plaintiff seeking a preliminary injunction must establish that he is likely
11    to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
12    preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
13    the public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). “A
14    preliminary injunction is an extraordinary remedy never awarded as a matter of right.” Id.
15    at 24. Although a plaintiff seeking a preliminary injunction must make a showing on each
16    factor, the Ninth Circuit employs a “version of the sliding scale” approach where “a
17    stronger showing of one element may offset a weaker showing of another.” All. for the
18    Wild Rockies v. Cottrell, 632 F.3d 1127, 1131–35 (9th Cir. 2011). “[W]hen a plaintiff has
19    failed to show the likelihood of success on the merits, we ‘need not consider the remaining
20    three [Winter elements].’” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en
21
22
      1
        On a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the Court may take into
23    account the Parties’ pleadings, any documents physically attached to those pleadings or incorporated by
24    reference therein, and any documents properly subject to judicial notice. See, e.g., Khoja v. Orexigen
      Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (judicial notice and incorporation by reference);
25    Vasquez v. Los Angeles Cnty., 487 F.3d 1246, 1249 (9th Cir. 2007) (Rule 12(b)(6) motion). “Nonetheless,
      in deciding a motion for preliminary injunction—unlike a motion to dismiss—the Court is not limited
26    solely to the pleadings and may consider affidavits or declarations along with other evidence submitted
      by the parties.” Walker v. Woodford, 454 F. Supp. 2d 1007, 1024 (S.D. Cal. 2006) (citing Fed. R. Civ. P.
27    65; Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981); Flynt Distrib. Co. v. Harvey, 734 F.2d 1389,
28    1394 (9th Cir. 1984)), aff’d, 393 F. App’x 513 (9th Cir. 2010). The Court is guided by these legal
      principles in its Analysis, infra Section II.

                                                     6
                                                                                         20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.774 Page 7 of 22



 1    banc) (alterations in original) (quoting Ass’n des Eleveurs de Canards et d’Oies du Quebec
 2    v. Harris, 729 F.3d 937, 944 (9th Cir. 2013)).
 3    II.   Analysis
 4          Plaintiffs argue that the flavored smoking products and electronic smoking devices
 5    sales ban violates the Supremacy Clause because the Ordinance is expressly and impliedly
 6    preempted by the FSPTCA, 21 U.S.C. §§ 387–387u. See generally Compl. The Court will
 7    address Plaintiffs’ express and implied preemption arguments in turn.
 8          A.     Express Preemption
 9          In determining whether the ordinances are expressly preempted by the FSPTCA,
10    Congress’s intent “is the ultimate touchstone.” Wyeth v. Levine, 555 U.S. 555, 565 (2009)
11    (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)). “Where the federal statute
12    contains an express preemption clause, we must determine the substance and scope of the
13    clause.” Ass’n des Éleveurs de Canards et d’Oies du Quebec v. Becerra, 870 F.3d 1140,
14    1146 (9th Cir. 2017). In so doing, the court assumes “that the historic police powers of the
15    States were not to be superseded by the Federal Act unless that was the clear and manifest
16    purpose of Congress.” Medtronic, Inc., 518 U.S. at 485 (quoting Rice v. Santa Fe Elevator
17    Corp., 331 U.S. 218, 230 (1947)). And finally, “when the text of a pre-emption clause is
18    susceptible of more than one plausible reading, courts ordinarily ‘accept the reading that
19    disfavors preemption.’” Altria Grp., Inc. v. Good, 555 U.S. 70, 77 (2008) (quoting Bates
20    v. Dow Agrosciences LLC, 544 U.S. 431, 449 (2005)).
21          With these principles in mind, the Court begins its analysis with the plain language
22    of the statute. The FSPTCA amends the Federal Food, Drug, and Cosmetic Act (“FDCA”)
23    to grant the FDA “the authority to regulate tobacco products.” H.R. Rep. No. 111–58, pt.
24    1, at 2 (2009) (the “FSPTCA Report”). The FSPTCA defines a “tobacco product” as “any
25    product made or derived from tobacco that is intended for human consumption, including
26    any component, part, or accessory of a tobacco product (except for raw materials other than
27    tobacco used in manufacturing a component, part, or accessory of a tobacco product),”
28    provided that such product is not “an article that is a drug under [21 U.S.C. § 321](g)(1), a

                                                7
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.775 Page 8 of 22



 1    device under [21 U.S.C. § 321](h), or a combination product described in [21 U.S.C.
 2    § 353](g).” 21 U.S.C. § 321(rr)(1)–(2).2
 3           The FSPTCA grants the FDA “the authority to regulate the sale, distribution,
 4    advertising, promotion, and use of tobacco products if such actions would be in the interest
 5    of the public health,” FSPTCA Report at 26, but prohibits the FDA from “banning a class
 6    of nicotine products, such as all cigarettes, or reducing the nicotine level [of such products]
 7    to zero,” id. at 2. The Act also “requires the [FDA] to establish tobacco product standards
 8    to protect the public health.” Id.
 9           Section 916 of the FSPTCA, entitled “Preservation of State and Local Authority,”
10    contains three clauses that address the power of state and local governments to enact laws
11    relating to tobacco products: a preservation clause, a preemption clause, and a savings
12    clause. See 21 U.S.C. § 387p(a). The interaction of these three clauses governs whether
13    the ordinances are expressly preempted. First, the Preservation Clause explains that the
14    FSPTCA preserves state and local authority to enact and enforce:
15                   any law, rule, regulation, or other measure with respect to
                     tobacco products that is in addition to, or more stringent than,
16
                     requirements established under this subchapter, including a law,
17                   rule, regulation, or other measure relating to or prohibiting the
                     sale, distribution, possession, exposure to, access to, advertising
18
                     and promotion of, or use of tobacco products by individuals of
19                   any age, information reporting to the State, or measures relating
                     to fire safety standards for tobacco products.
20
21    Id. § 387p(a)(1). The broad authority preserved for the state and local governments is
22    limited only to the extent that a local law contravenes one of the specific prohibitions
23    enumerated in the Preemption Clause. The Preemption Clause expressly preempts:
24    ///
25
26    2
        On May 10, 2016, the FDA exercised the authority Congress conferred upon it in 21 U.S.C. § 387a(b)
      to deem electronic cigarettes, the type at issue in the Ordinance, to be “tobacco products” subject to the
27    FSPTCA. Deeming Rule, 81 Fed. Reg. at 28,976 (“Products that meet the statutory definition of ‘tobacco
28    products’ include . . . ENDS (including e-cigarettes, e-hookah, e-cigars, vape pens, advanced refillable
      personal vaporizers, and electronic pipes) . . . .”).

                                                      8
                                                                                          20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.776 Page 9 of 22



 1                 any requirement which is different from, or in addition to, any
                   requirement under the provisions of this subchapter relating to
 2
                   tobacco product standards, premarket review, adulteration,
 3                 misbranding, labeling, registration, good manufacturing
                   standards, or modified risk tobacco products.
 4
 5    Id. § 387p(a)(2)(A). However, state and local laws that would otherwise fall within the
 6    Preemption Clause are exempted if they fall within the Savings Clause, which clarifies that
 7    the Preemption Clause:
 8                 does not apply to requirements relating to the sale, distribution,
                   possession, information reporting to the State, exposure to,
 9
                   access to, the advertising and promotion of, or use of, tobacco
10                 products by individuals of any age, or relating to fire safety
                   standards for tobacco products.
11
12    Id. § 387p(a)(2)(B).
13          The Second Circuit has held that when these three clauses are read in conjunction,
14    the FSPTCA “distinguishes between manufacturing and the retail sale of finished
15    products; it reserves regulation at the manufacturing stage exclusively to the federal
16    government, but allows states and localities to continue to regulate sales and other
17    consumer-related aspects of the industry in the absence of conflicting federal regulation.”
18    U.S. Smokeless Tobacco Mfg. Co. v. City of New York, 708 F.3d 428, 434 (2d Cir. 2013).
19          Plaintiffs argue that the flavored smoking products and electronic smoking devices
20    sales ban is an impermissible tobacco products standard, such that the Ordinance would
21    fall within the FSPTCA’s Preemption Clause. See Mot. 6–9. Plaintiffs contend that they
22    are likely to succeed on the merits of their claim because the Ordinance “establishes a
23    tobacco product standard different from federal law, and thus [is] expressly preempted.”
24    Mot. at 6–7. Specifically, Plaintiffs argue that the FSPTCA expressly vests “the FDA
25    with authority to regulate the sale and distribution of certain tobacco products through the
26    adoption of ‘tobacco products standard.’” Id. at 7. Plaintiffs maintain that under the
27    FSPTCA, tobacco product standards include “provisions respecting the . . . additives . . .
28    of the tobacco product.” Id. at 8 (quoting 21 U.S.C. § 387g(a)(4)(B)(i)). Because

                                                9
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.777 Page 10 of 22



 1    additives include “substances intended for use as flavorings,” 21 U.S.C. § 387(1),
 2    Plaintiffs argue that tobacco product standards include any provision “respecting the
 3    substances intended for use as a tobacco-product flavoring,” Mot. at 8. Plaintiffs argue
 4    the Ordinance creates a “substantially more prohibitive and arbitrary tobacco product
 5    standard” and “is intended to explicitly regulate certain ingredients as it allows an
 6    exception for flavored smoking products containing ‘molasses, honey, fruit pulp, or dried
 7    fruits.’” Id. at 9. The Plaintiffs further argue that the Savings Clause does not save the
 8    Ordinance. Id. at 11.
 9          The County maintains that because the Ordinance is a sales ban and not a tobacco
10    product standard, there is no conflict with the FSPTCA. Opp’n at 13. Even if the Court
11    were to find the sales ban a tobacco product standard, the County argues that the Savings
12    Clause acts to save the Ordinance because it contains “requirements relating to the sale”
13    of tobacco products. See 21 U.S.C. § 387p(a)(2)(B).
14          To determine whether the Ordinance is expressly preempted, the Court must first
15    determine whether the two aspects of the Ordinance constitute tobacco product standards
16    within the meaning of the FSPTCA. The Court will first examine the flavored smoking
17    products sales ban, and then the temporary electronic smoking device sales ban.
18          Generally, section 387g governs tobacco product standards, although the term
19    “tobacco product standards” is not expressly defined in the FSPTCA. See generally 21
20    U.S.C. § 387g. The FSPTCA describes the tobacco product standards as including
21    “provisions that are appropriate for the protection of the public health.” Id. § 387g(a)(4).
22    Tobacco product standards include “provisions respecting the construction, components,
23    ingredients, additives, constituents, including smoke constituents, and properties of the
24    tobacco product”; testing provisions; provisions for nicotine yields; provisions for
25    measurement of tobacco-product characteristics; provisions related to labeling; and “a
26    provision requiring that the sale and distribution of the tobacco product be restricted but
27    only to the extent that the sale and distribution of a tobacco product may be restricted
28    under a regulation under section 387f(d) of this title.” Id. § 387g(a)(4). Section 387f(d)

                                                10
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.778 Page 11 of 22



 1    states that the sale and distribution of a tobacco product may be restricted by regulation if
 2    the Secretary determines that such regulation would be appropriate “for the protection of
 3    the public health.” Id. § 387f(d).
 4          The FSPTCA sets out two tobacco product standard “[s]pecial rules” and gives the
 5    FDA authority to revise those rules as well as adopt additional tobacco standards. Id.
 6    § 387g(a)(3). The “[s]pecial rule for cigarettes” concerns the flavor of cigarettes. The
 7    rule prohibits cigarettes from:
 8                 contain[ing], as a constituent (including a smoke constituent) or
                   additive, an artificial or natural flavor (other than tobacco or
 9
                   menthol) or additive, an artificial or natural flavor (other than
10                 tobacco or menthol) or an herb or spice, including strawberry,
                   grape, orange, clove, cinnamon, pineapple, vanilla, coconut,
11
                   licorice, cocoa, chocolate, cherry, or coffee, that is a
12                 characterizing flavor of the tobacco product or tobacco smoke.
13
14    Id. § 387g(a)(1)(A) (the “Special Rule”). The Special Rule “is intended to prohibit the
15    manufacture and sale of cigarettes with certain ‘characterizing flavors’ that appeal to
16    youth.” FSPTCA Report at 37.
17          Referring to the Special Rule, Plaintiffs argue that “if a ban on all flavored cigarettes
18    except tobacco and menthol is a tobacco product standard, then a local ordinance that bans
19    all flavored vapor tobacco products . . . is a tobacco product standard as well.” Mot. at 8.
20    However, the Second Circuit has held that a tobacco product standard is a manufacturing
21    regulation, and therefore a sales regulation like the one at issue here is not a tobacco
22    product standard unless it “clearly infringe[s] on the FDA’s authority to determine what
23    chemicals and processes may be used in making tobacco products.” U.S. Smokeless
24    Tobacco Mfg. Co., 708 F.3d at 434–35; see also R.J. Reynolds Tobacco Co. v. Cnty. of
25    Los Angeles, 471 F. Supp. 3d 1010, 1015 (C.D. Cal. 2020) (“[A] sales ordinance that does
26    not direct manufacturers as to which ingredients they may or may not include is not a
27    preempted tobacco product standard.”). The Ordinance does not “direct manufacturers as
28

                                                 11
                                                                                  20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.779 Page 12 of 22



 1    to which ingredients they may or may not include in their products.” U.S. Smokeless
 2    Tobacco Mfg. Co., 708 F.3d at 435.
 3          Plaintiffs’ contention that tobacco product standards include “provisions respecting
 4    the . . . additives . . . of the tobacco product,” Mot. at 8, is correct, but the Ordinance at
 5    issue here does not concern additives. The Ordinance only bans the sale or distribution
 6    “of all flavored smoking products . . . .” San Diego County, Cal., Code of Regulatory
 7    Ordinances, tit. 3, div. 2, ch. 8.8, § 32.883(a). Flavored smoking products are defined as
 8    products that “emit[] a taste or smell, other than the taste or smell of tobacco,” but the
 9    Ordinance makes no mention of permitted or banned ingredients. This is a sales ban
10    directed at what end products are available to consumers, not a directive to manufacturers
11    about what materials are permitted to make tobacco products. The latter would be a
12    tobacco product standard falling within the Preemption Clause, but the former is explicitly
13    contemplated by the FSPTCA and permitted. Therefore, the Ordinance’s sales ban does
14    not regulate additives and cannot be considered a tobacco product standard. This result is
15    required by the express terms of the FSPTCA, which state that the Act is not to be
16    “construed to limit the authority of . . . a State or political subdivision of a State . . . to
17    enact . . . and enforce any . . . measure . . . prohibiting the sale . . . of tobacco products.”
18    21 U.S.C. § 387p(a)(1).
19          Some courts have held that a sales ban could be considered a tobacco product
20    standard if the sales ban is a de facto manufacturing regulation. See U.S. Smokeless
21    Tobacco Mfg. Co., 708 F.3d at 435 n.2. An example of such a de facto manufacturing
22    regulation can be found in the law at issue in National Meat Association v. Harris, 565
23    U.S. 452 (2012).        In National Meat Association, a California law prohibited
24    slaughterhouses from buying, processing, or selling nonambulatory animals or their meat.
25    See id. at 458–59. The prohibition on the sale of meat derived from nonambulatory
26    animals was preempted by the Federal Meat Inspection Act because the “idea – and the
27    inevitable effect – of the provision is to make sure that slaughterhouses remove
28    nonambulatory pigs from the production process.” Id. at 464. Therefore, the sales ban in

                                                  12
                                                                                   20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.780 Page 13 of 22



 1    National Meat Association was preempted because the law “serves to regulate how
 2    slaughterhouses must deal with non-ambulatory pigs on their premises.” Id. The only
 3    way to determine whether a product was banned under the law in National Meat
 4    Association was to consider how it was manufactured. This is not analogous to the present
 5    regulation, which does not regulate how tobacco manufacturers manufacture products, but
 6    instead determines what end products are allowed on retail shelves based on identifiable
 7    end product characteristics.
 8          The Honorable Dale S. Fischer of the U.S. District Court for the Central District of
 9    California examined a similar ordinance in Los Angeles County that banned the sale of
10    flavored tobacco products. See generally Cnty. of Los Angeles, 471 F. Supp. 3d 1010.
11    The Central District court concluded that the Los Angeles County sales ban on flavored
12    tobacco products is not a de facto manufacturing regulation because the ordinance banned
13    the sale of “products [that] can be identified based on how they are marketed and sold.”
14    Id. Similarly, the San Diego County Ordinance at issue here identifies banned products
15    based on whether they “emit[] a taste or smell, other than the taste or smell of tobacco
16    . . . .” San Diego County, Cal., Code of Regulatory Ordinances, tit. 3, div. 2, ch. 8.8,
17    § 32.882(b) (2020). Therefore, the ingredients or additives used by the manufacturer are
18    irrelevant because the banned products are identifiable at the consumer stage if the product
19    emits a smell or taste other than tobacco.
20          Plaintiffs argue that because the Ordinance creates an exception for shisha, which
21    is defined as “flavored smoking products containing molasses, honey, fruit pulp, or dried
22    fruits,” the Ordinance is in fact seeking to regulate ingredients. Mot. at 9. The County
23    contends that this exception is not a manufacturing standard, but “in recognition of the
24    cultural significance of hookahs to many of Middle Eastern descent.” Opp’n at 16.
25          Plaintiffs’ characterization of the shisha exception as a regulation on added
26    ingredients is misleading. The Ordinance does not create an exception based on permitted
27    ingredients, which might constitute a tobacco product standard, but instead exempts
28    “shisha for use in a hookah.” San Diego County, Cal., Code of Regulatory Ordinances,

                                                   13
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.781 Page 14 of 22



 1    tit. 3, div. 2, ch. 8.8, § 32.883(b) (2020). The fact that shisha is traditionally manufactured
 2    with certain ingredients does not mean that the Ordinance is regulating permitted
 3    ingredients, simply that it is describing a particular end product that is exempt from the
 4    sales ban.
 5           Of the courts that have examined the constitutionality of flavored tobacco product
 6    sales bans, only one has found the ban falls within the definition of tobacco product
 7    standards in the FSPTCA. See R.J. Reynolds Tobacco Co. v. City of Edina, No. 20-CV-
 8    1402 (PJS/LIB), 2020 WL 5106853, at *4 (D. Minn. Aug. 31, 2020). The Edina court
 9    found that “tobacco-product standards include ‘provisions respecting the . . . properties’
10    of tobacco products, and there can be no dispute that a provision respecting the flavor of
11    a tobacco product is a provision respecting a ‘propert[y]’ of that product.” Id. (quoting 21
12    U.S.C. § 387g(a)(4)). This made no difference in the outcome of the case, however,
13    because the Edina court found that, “[o]n its face, the Ordinance falls within the scope of
14    the Savings Clause, as it is a ‘requirement[ ] relating to the sale . . . of . . . tobacco products
15    by individuals of any age . . . .’” Id. (quoting 21 U.S.C. § 387p(a)(2)(B)) (alterations in
16    original). However, this Court follows the Second Circuit, which held that this reading of
17    the Preemption Clause is overly broad. See U.S. Smokeless Tobacco Mfg. Co., 708 F.3d
18    at 434. If the Court found that a retail sales ban on end products is a preempted tobacco
19    product standard, it “would render superfluous § 916’s three-part structure . . . [and] vitiate
20    the preservation clause’s instruction that the Act not be ‘construed to limit the authority
21    of . . . a State or political subdivision of a State . . . to enact . . . and enforce any . . . measure
22    . . . prohibiting the sale . . . of tobacco products.’” Id. (quoting 21 U.S.C. § 387p(a)(1))
23    (alterations in original). If possible, statutes should be construed to give effect to every
24    clause and word. See, e.g., Babbitt v. Sweet Home Chapter of Cmtys. for a Great Or., 515
25    U.S. 687, 698 (1995) (describing the Court’s “reluctance to treat statutory terms as
26    surplusage”). Accordingly, Plaintiffs’ argument is unavailing.
27           Other courts that have addressed whether similar local ordinances banning or
28    restricting access to flavored tobacco products were preempted by the FSPTCA have

                                                     14
                                                                                        20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.782 Page 15 of 22



 1    uniformly held that they were not. See, e.g., Nat’l Ass’n of Tobacco Outlets v. City of
 2    Providence, 731 F.3d 71, 82–83, 85 & n.11 (1st Cir. 2013) (holding that tobacco product
 3    sales regulations are not tobacco product standards preempted by the FSPTCA and stating
 4    that “whether those regulations have an impact on manufacturing is irrelevant”); U.S.
 5    Smokeless Tobacco Mfg. Co., 708 F.3d at 436 (holding an ordinance that banned the sale
 6    of flavored tobacco products was not preempted by the FSPTCA); Cnty. of Los Angeles,
 7    471 F. Supp. 3d at 1018 (same); Indeps. Gas & Serv. Stations Ass’ns v. City of Chicago,
 8    112 F. Supp. 3d 749, 754 (N.D. Ill. 2015) (holding that ordinance that restricted sale of
 9    flavored tobacco near schools was not preempted by the FSPTCA); City of Edina, 2020
10    WL 5106853, at *3 (holding a ban on the sale of flavored tobacco products was a tobacco
11    product standard that falls within the Savings Clause and is therefore not preempted by
12    the FSPTCA). While not binding on this Court, the findings of these courts are persuasive.
13    Accordingly, the Court finds that the Ordinance’s sales ban on flavored smoking products
14    is not a tobacco product standard and therefore is not expressly preempted by the
15    FSPTCA.
16          Next, Plaintiffs argue that the Ordinance’s temporary ban on the sale or distribution
17    of electronic smoking devices is preempted as an impermissible tobacco product standard.
18    Mot. at 10–11. The temporary ban on the sale of electronic smoking devices in San Diego
19    County expired on February 28, 2021. San Diego County, Cal., Code of Regulatory
20    Ordinances, tit. 3, div. 2, ch. 8.8, § 32.893(a) (2020). The San Diego County Board of
21    Supervisors adopted Ordinance No. 10699 on December 8, 2020, which does not reinstate
22    the ban on the sale of electronic smoking devices. See generally San Diego County, Cal.,
23    Code of Regulatory Ordinances, tit. 2, div. 1, ch. 26, §§ 21.2601–21.2610 (2021).
24    Therefore, the Court must first examine whether the relief Plaintiffs seek in their
25    preliminary injunction request is moot.
26          Under the voluntary cessation exception, a defendant’s decision to stop a challenged
27    practice generally “does not deprive a federal court of its power to determine the legality
28    of the practice.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

                                                15
                                                                               20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.783 Page 16 of 22



 1    167, 189 (2000) (quoting City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289
 2    (1982)). However, a case may become moot if subsequent events make “it absolutely
 3    clear that the allegedly wrongful behavior could not reasonably be expected to recur.” Id.
 4    (citing United States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968)).
 5    “The ‘heavy burden of persua[ding]’ the court that the challenged conduct cannot
 6    reasonably be expected to start up again lies with the party asserting mootness.” Id.
 7    (quoting Concentrated Phosphate Exp. Ass’n, 393 U.S. at 203) (alterations in original).
 8          Here, Defendant does not argue that Plaintiffs’ claims regarding the temporary ban
 9    on the sale or distribution of electronic smoking devices are moot.          Although the
10    temporary ban has ended and it was not reinstated in a subsequent County ordinance, it is
11    not “absolutely clear” to the Court that the County could not reinstate the ban on the sale
12    of electronic smoking devices. Therefore, the Court will examine the merits of Plaintiffs’
13    argument.
14          Plaintiffs state the Ordinance “indiscriminately prohibits the sale of . . . all
15    electronic smoking devices without affording any exceptions . . . .” Mot. at 10–11.
16    Plaintiffs argue this creates a “more severe tobacco product standard[]” than the FSPTCA.
17    Mot. at 9. Plaintiffs fail to articulate, however, how a sales ban on a device falls within
18    the Preemption Clause.
19          The Preservation Clause expressly preserves state and local governments’ power to
20    enact ordinances “more stringent than[] requirements established under this subchapter,
21    including a law, rule, regulation, or other measure relating to or prohibiting the sale,
22    distribution . . . or use of tobacco products by individuals of any age . . . .” 21 U.S.C.
23    § 387p(a)(1). The statutory language expressly allows “more stringent” regulations
24    prohibiting sales. To bring the electronic cigarette ban into the Preemption Clause, it
25    would have to be a tobacco product standard; however, the arguments related to flavored
26    smoking products regarding ingredients and additives are not applicable to electronic
27    smoking devices. Plaintiffs have not articulated any other theory of express preemption.
28    ///

                                               16
                                                                               20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.784 Page 17 of 22



 1          Accordingly, the Court concludes that the Ordinance’s temporary ban on the sale
 2    or distribution of electronic smoking devices is not a tobacco product standard.
 3          In the absence of Ninth Circuit authority, this Court follows the First and Second
 4    Circuits and concludes that the sales regulations in the Ordinance do not “clearly infringe
 5    on the FDA’s authority to determine what chemicals and processes may be used in making
 6    tobacco products.” U.S. Smokeless Tobacco Mfg. Co., 708 F.3d at 434; see also Nat’l
 7    Ass’n of Tobacco Outlets, 731 F.3d at 85. Therefore, the Ordinance does not constitute a
 8    tobacco product standard, and Plaintiffs are unlikely to succeed on the merits of their
 9    express preemption claim.
10          B.     Implied Preemption
11          Next, Plaintiffs argue that the Ordinance is impliedly preempted “because it ‘stands
12    as an obstacle to the accomplishment and execution of the full purposes and objectives of
13    Congress.’” Mot. at 14 (citing Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 373
14    (2000)). Plaintiffs contend that the sales ban (1) undermines the ability of the FDA to set
15    national standards for the manufacturing of tobacco products, and (2) undermines
16    Congress and the FDA’s judgment that certain flavored smoking and tobacco products
17    should remain on the market. Id. at 14–15. In response, the County argues that the
18    FSPTCA’s preemption clause indicates the scope of Congress’s desire to preempt local
19    legislation. Opp’n at 19.
20          In analyzing implied preemption, “[a]s with express preemption, courts assume that
21    the historic police powers of the States are not superseded unless that was the clear and
22    manifest purpose of Congress.” Ass’n des Éleveurs de Canards et d’Oies du Quebec, 870
23    F.3d at 1149. “Implied preemption analysis does not justify a ‘freewheeling judicial
24    inquiry into whether a state statute is in tension with federal objectives’; such an endeavor
25    ‘would undercut the principle that it is Congress rather than the courts that pre-empts state
26    law.’” Chamber of Commerce of U.S. v. Whiting, 563 U.S. 582, 607 (2011) (quoting Gade
27    v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 111 (1992)). The language of the
28    FSPTCA’s Preemption Clause “implies that matters beyond that reach are not pre-empted.”

                                                17
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.785 Page 18 of 22



 1    Ass’n des Éleveurs de Canards et d’Oies du Quebec, 870 F.3d at 1149 (quoting Cipollone
 2    v. Liggett Grp., Inc., 505 U.S. 504, 517 (1992)); see Graham v. R.J. Reynolds Tobacco Co.,
 3    857 F.3d 1169, 1186 (11th Cir. 2017) (“Congress’ intent, of course, primarily is discerned
 4    from the language of the pre-emption statute and the ‘statutory framework’ surrounding
 5    it.”).
 6             First, Plaintiffs argue that the Ordinance is impliedly preempted because Congress
 7    adopted the FSPTCA “to set national standards [to] control the manufacture of tobacco
 8    products and the . . . amount of ingredients used in such products.” Mot. at 14. This
 9    argument is unavailing because the Court concluded that the Ordinance does not set a
10    manufacturing standard or regulate the ingredients used in tobacco products. See supra
11    Section II.A. Generally, a ban on certain finished tobacco products will not cause
12    manufacturers to change the ingredients they use or the way that they manufacture
13    products; however, it is conceivable that a large enough sales ban on certain products could
14    change manufacturing behavior. See City of Edina, 2020 WL 5106853, at *6 (“[I]f every
15    municipality in the United States adopted a similar ordinance, that would as a practical
16    matter amount to a nationwide ban on the use of certain ingredients, because it would
17    become impossible for manufacturers to sell a product that contained those ingredients.”).
18    However, this Court already determined that the Ordinance does not regulate the
19    ingredients or additives used in products because the Ordinance regulates the sale of end
20    products based on characterizing smells and tastes. The “clear and manifest purpose of
21    Congress,” Ass’n des Éleveurs de Canards et d’Oies du Quebec, 870 F.3d at 1149, was to
22    preserve state and local authority to enact such sales bans, as evidenced by the Preservation
23    Clause. The Ordinance classifies end products based on characterizing flavors or smells;
24    therefore, the Ordinance does not infringe on the FSPTCA’s authority to regulate the
25    ingredients used in tobacco products.
26             Second, Plaintiffs contend that the Ordinance undermines Congress and the FDA’s
27    “judgment that certain flavored tobacco product should remain on the market.” Mot. at 14.
28    This argument ignores that the FSPTCA expressly gives states and local governments the

                                                18
                                                                                20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.786 Page 19 of 22



 1    power to prohibit the sale of tobacco products, even if those sales bans are stricter than the
 2    federal ban, so long as the regulation is not covered by the Preemption Clause. See U.S.
 3    Smokeless Tobacco Mfg. Co., 708 F.3d at 433 (“While § 907(d)(3) prohibits the FDA from
 4    banning entire categories of tobacco products throughout the country, 21 U.S.C.
 5    § 387g(d)(3), the FSPTCA nowhere extends that prohibition to state and local
 6    governments. To the contrary, the preservation clause of § 916 expressly preserves
 7    localities’ traditional power to adopt any ‘measure relating to or prohibiting the sale’ of
 8    tobacco products.” (footnote omitted)); see also Berger v. Philip Morris USA, Inc., 185 F.
 9    Supp. 3d 1324, 1340–41 (M.D. Fla. 2016), aff’d sub nom. Cote v. R.J. Reynolds Tobacco
10    Co., 909 F.3d 1094 (11th Cir. 2018) (“[S]tate-law prohibitions on cigarette sales can stand
11    side-by-side with the fact that Congress has tolerated cigarettes and purposefully refrained
12    from banning them.”). By the very language of the FSPTCA, a stricter sales ban can stand
13    side-by-side with federal regulations.
14          Plaintiffs argue that if Congress chooses not to act against a particular product, like
15    menthol cigarettes, Congress affirmatively intends for that product to remain on the market.
16    See Mot. at 14–15. However, failure to take active steps to prohibit a product is not
17    equivalent to an affirmative decision that the product should remain on the national market.
18    Cf. Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 758 (9th Cir. 2015) (rejecting the
19    defendant’s argument that “the FDA’s failure to issue specific regulations on [use of the
20    word ‘natural’] is tantamount to a conscious decision by the agency to permit any use of
21    this term a manufacturer sees fit”).
22          Accordingly, the Court finds the Ordinance does not stand as an obstacle to the
23    objectives of the FSPTCA, and Plaintiffs have not shown a likelihood of success on the
24    merits of their implied preemption claim. The Court need not address the remaining factors
25    necessary for injunctive relief because Plaintiffs have failed to establish any chance of
26    success on the merits of their express preemption or implied preemption claims. See
27    Garcia, 786 F.3d at 740. Therefore, the Court DENIES Plaintiffs’ Motion for Preliminary
28    Injunction. See, e.g., Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th

                                                19
                                                                                 20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.787 Page 20 of 22



 1    Cir. 1982) (affirming district court’s denial of preliminary injunction where the plaintiff
 2    “had failed to show any chance of success on the merits,” which “made a determination of
 3    potential injury or a balancing of hardships unnecessary”).
 4                                      MOTION TO DISMISS
 5          Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
 6    defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
 7    generally referred to as a motion to dismiss. The Court evaluates whether a complaint
 8    states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
 9    Procedure 8(a), which requires a “short and plain statement of the claim showing that the
10    pleader is entitled to relief.”   Although Rule 8 “does not require ‘detailed factual
11    allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
12    harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
13    Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
14    provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
15    conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
16    Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
17    complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
18    enhancement.’” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
19          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
20    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
21    Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
22    when the facts pled “allow the court to draw the reasonable inference that the defendant is
23    liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
24    556). That is not to say that the claim must be probable, but there must be “more than a
25    sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely consistent
26    with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting
27    Twombly, 550 U.S. at 557). This review requires context-specific analysis involving the
28    Court’s “judicial experience and common sense.” Id. at 678 (citation omitted). “[W]here

                                               20
                                                                               20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.788 Page 21 of 22



 1    the well-pleaded facts do not permit the court to infer more than the mere possibility of
 2    misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is
 3    entitled to relief.’” Id.
 4           Where a complaint does not survive 12(b)(6) analysis, the Court will grant leave to
 5    amend unless it determines that no modified contention “consistent with the challenged
 6    pleading . . . [will] cure the deficiency.” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655,
 7    658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d
 8    1393, 1401 (9th Cir. 1986)).
 9           Defendant seeks to have Plaintiffs’ Complaint dismissed for failure to state a claim
10    because there is no plausible argument that the Ordinance is expressly or impliedly
11    preempted. See generally MTD. Defendant argues that “the Complaint does not contain
12    any factual matter showing that Plaintiffs’ claims are plausible and there are no
13    amendments Plaintiffs could allege to make their claims plausible.” Id. at 9. Plaintiffs
14    bring only the two claims for express and implied preemption. See generally Compl. The
15    Court already examined the merit of these claims supra at Sections II.A–II.B.
16           The Court previously found that Plaintiffs have not proven a likelihood of success
17    on the merits of their express and implied preemption claims. Therefore, the Court
18    GRANTS Defendant’s Motion to Dismiss Plaintiffs’ Complaint, as the Court does not find
19    Plaintiffs’ preemption claims plausible in light of the plain statutory language of the
20    Ordinance and the FSPTCA. See Angelotti Chiropractic, Inc. v. Baker, 791 F.3d 1075,
21    1088 (9th Cir. 2015) (reversing district court’s grant of preliminary injunction where there
22    was no “serious question” going to the merits of the claim and, consequently, reversing
23    district court’s denial of motion to dismiss as to that claim); Kelley v. Mortg. Elec.
24    Registration Sys., Inc., 642 F. Supp. 2d 1048, 1059 (N.D. Cal. 2009) (granting motions to
25    dismiss and therefore denying motion for preliminary injunction for failure to show
26    likelihood of success on the merits); Washington v. O’Dell, No. 3:17-CV-1615-MMA-
27    PCL, 2018 WL 1942372, at *10 (S.D. Cal. Apr. 25, 2018) (denying preliminary injunction
28    when granting motion to dismiss); Physician’s Surrogacy, Inc. v. German, No. 17CV718-

                                                21
                                                                                 20-CV-1124 JLS (WVG)
     Case 3:20-cv-01124-JLS-WVG Document 30 Filed 03/29/21 PageID.789 Page 22 of 22



 1    MMA (WVG), 2018 WL 638229, at *11 (S.D. Cal. Jan. 31, 2018) (same); Wallace v. Sosa,
 2    No. 16-CV-01501-BAS-BGS, 2017 WL 469140, at *4–5 (S.D. Cal. Feb. 3, 2017)
 3    (same); Ananiev v. Aurora Loan Servs., LLC, No. C 12-2275 SI, 2012 WL 2838689, at *8
 4    (N.D. Cal. July 10, 2012) (same).
 5                                        CONCLUSION
 6          For the reasons discussed above, the Court DENIES Plaintiffs’ Motion for
 7    Preliminary Injunction (ECF No. 4) and GRANTS Defendant’s Motion to Dismiss (ECF
 8    No. 12). Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE. Plaintiffs may
 9    file an amended complaint within thirty (30) days of the date on which this Order is
10    electronically docketed.
11          IT IS SO ORDERED.
12    Dated: March 29, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            22
                                                                         20-CV-1124 JLS (WVG)
